Title: Benjamin Harrison to Virginia Delegates, 7 February 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
In Council February 7th. 1783.
Your favors of the 21th. and 28th. of last Month came together by Post. we had some reason to expect from advices received here you would have been able to have inform’d us with certainty whether we were to have Peace or War for the next year, the Ultamatum of Great Britain has been gone over so long to France that I think the next Packet from England will put the Matter beyond a doubt, tho’ I confess I have no expectations of Peace till Lord Shelburne has seen the Temper of the Parliament and tried his Strength in it. A late Letter from General Muhlenburg informs me that the Financier has discontinued his Contracts for the support of the Post at Winchester and that he has now no means of subsisting the recruits that are daily going there but from this State. This Conduct appears altogether strange to me as the Financier well knows we are restricted by him from furnishing any Necessaries to Troops or Post of the Continent, or what amounts to the same Thing   he has declared he will not give us credit for a Shilling so expended, out of the Quota demanded by Congress; the Matter standing thus is it not surprising that he either has not continued his Contracts or taken of[f] the restriction and suffered us to support them out of the Money called for, surely it can not be expected that we should not only find Troops but that we should support them also, if it is[,] more is expected than will be comply’d with. Muhlenburg tells me he understands the States who pay in their Money fastest are to be first attended to and eased from Burthens of this kind, which might be just if all had been alike circumstanced, but this is not the Case, every State to the Eastward of us has been free from Invasions for several years, been in perfect security and carrying on an extensive and lucrative Trade by which Money flowed into them from every Quarter, the very reverse of which has been the Situation of the Southern States, what little Money they had has been carried away to those happier Climes for the Necessaries of Life, nothing proves this plainer than our present Situation, for tho’ the last Crop of Tobacco was the shortest ever know[n] Money is so extremely scarce that not a Hhd. even of the best kind can be sold for cash; but I will give you no more Trouble on this disagreeable Subject as you have been fully possessed of it long ago. The above digression has led me a little out of my Subject which I trust you will pardon, and that you will excuse me for adding a request that you either lay the subject before Congress or the Financier as shall appear to you most proper, and that you endeavour if possible to obtain an order for the support of the Post at Winchester in the usual mode, or if that can not be done that you obtain an explicit Declaration that we shall receive Credit for what we shall expend in the Support of it, without which the recruiting Service will very soon be at an end, for Men will not enlist when they see those that have done it starving[;] a Consequence which will certainly flow from the rejection of the Propositions.
We have directed General Muhlenburg to contract for the next Month for the feeding such recruits as may be sent him provided they are forwarded on to Fredrick Town so often as their Number amounts to thirty, further than this we can not go, and therefore wish for the determination of Congress as soon as possible.
I am with respect Gentlemen Yours &c.
B. H.
